Exhibit 10.1

 

EXECUTION VERSION

 

 

PURCHASE AGREEMENT

 

between

 

 

*****

 

and

 

CLST ASSET I, LLC

 

--------------------------------------------------------------------------------

 

Dated as of November 10, 2008

 

--------------------------------------------------------------------------------

 

Note: Redacted portions have been marked with *****. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

PURCHASE AND SALE OF THE FCC EQUITY INTERESTS

 

1

 

 

 

 

 

SECTION 1.01.

 

Purchase and Sale of the FCC Equity Interests

 

1

SECTION 1.02.

 

Transactions To Be Effected on the Purchase Date

 

1

SECTION 1.03.

 

Purchase Price

 

2

SECTION 1.04.

 

Certain Payments from Obligors

 

2

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER AND THE FCC EQUITY
INTERESTS

 

2

 

 

 

 

 

SECTION 2.01.

 

Organization, Standing and Power

 

2

SECTION 2.02.

 

Authority; Execution and Delivery; Enforceability

 

2

SECTION 2.03.

 

No Conflicts; Consents

 

3

SECTION 2.04.

 

The FCC Equity Interests

 

3

SECTION 2.05.

 

Receivables

 

3

SECTION 2.06.

 

Breach of Certain Representations and Warranties; Purchase

 

3

SECTION 2.07.

 

Solvency

 

4

SECTION 2.08.

 

Nature of Purchases

 

4

SECTION 2.09.

 

Brokers or Finders

 

4

SECTION 2.10.

 

Proceedings

 

4

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

 

4

 

 

 

 

 

SECTION 3.01.

 

Organization and Standing

 

4

SECTION 3.02.

 

Equity of the Company

 

5

SECTION 3.03.

 

No Conflicts; Consents

 

5

SECTION 3.04.

 

[Reserved]

 

5

SECTION 3.05.

 

Assets of the Company

 

5

SECTION 3.06.

 

Contracts

 

6

SECTION 3.07.

 

Employees and Benefit Plans

 

6

SECTION 3.08.

 

Taxes

 

6

SECTION 3.09.

 

Proceedings

 

6

SECTION 3.10.

 

Solvency

 

6

SECTION 3.11.

 

Organizational Documents

 

7

SECTION 3.12.

 

Financial Statements

 

7

SECTION 3.13.

 

Compliance with Applicable Law

 

7

SECTION 3.14.

 

No Undisclosed Liabilities

 

7

SECTION 3.15.

 

Reports Accurate

 

7

SECTION 3.16.

 

Location of Offices

 

7

SECTION 3.17.

 

Lockbox Accounts

 

7

SECTION 3.18.

 

Trade Names

 

7

SECTION 3.19.

 

Sale Agreement

 

7

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 4.01.

 

Organization, Standing and Power

 

8

SECTION 4.02.

 

Authority; Execution and Delivery; Enforceability

 

8

SECTION 4.03.

 

No Conflicts; Consents

 

8

SECTION 4.04.

 

Brokers or Finders

 

9

SECTION 4.05.

 

Availability of Funds

 

9

 

 

 

 

 

ARTICLE V

 

COVENANTS

 

9

 

 

 

 

 

SECTION 5.01.

 

Covenants Relating to Conduct of Business of the Company

 

9

SECTION 5.02.

 

Covenants Relating to Conduct of Business of the Purchaser

 

10

SECTION 5.03.

 

Reasonable Efforts

 

10

SECTION 5.04.

 

Expenses

 

10

SECTION 5.05.

 

Tax Matters

 

10

SECTION 5.06.

 

Further Assurances

 

11

SECTION 5.07.

 

Public Announcements

 

12

SECTION 5.08.

 

Existing Loan Agreement

 

12

 

 

 

 

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

12

 

 

 

 

 

SECTION 6.01.

 

Conditions to Each Party’s Obligation

 

12

SECTION 6.02.

 

Conditions to Obligation of the Purchaser

 

12

SECTION 6.03.

 

Conditions to Obligation of the Seller

 

13

SECTION 6.04.

 

Frustration of Conditions Precedent

 

14

 

 

 

 

 

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

14

 

 

 

 

 

SECTION 7.01.

 

Termination

 

14

SECTION 7.02.

 

Effect of Termination

 

15

SECTION 7.03.

 

Amendments and Waivers

 

15

 

 

 

 

 

ARTICLE VIII

 

INDEMNIFICATION

 

15

 

 

 

 

 

SECTION 8.01.

 

Indemnification by the Seller

 

15

SECTION 8.02.

 

Indemnification by Purchaser

 

15

SECTION 8.03.

 

Limits on Indemnification

 

16

SECTION 8.04.

 

Procedures

 

16

SECTION 8.05.

 

Survival of Representations

 

17

SECTION 8.06.

 

No Additional Representations

 

17

SECTION 8.07.

 

Indemnification If Negligence Of Indemnified Party

 

18

 

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

 

18

 

 

 

 

 

SECTION 9.01.

 

Assignment

 

18

SECTION 9.02.

 

No Third-Party Beneficiaries

 

18

SECTION 9.03.

 

Notices

 

19

SECTION 9.04.

 

Interpretation; Exhibits and Schedules

 

19

SECTION 9.05.

 

Counterparts

 

19

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 9.06.

 

Entire Agreement

 

20

SECTION 9.07.

 

Severability

 

20

SECTION 9.08.

 

Consent to Jurisdiction

 

20

SECTION 9.09.

 

Governing Law

 

20

SECTION 9.10.

 

Waiver of Jury Trial

 

20

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A – Certain Definitions

 

Exhibit B – Form of Assignment of the FCC Equity Interests

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT dated as of November 10, 2008 (this “Agreement”), between
CLST Asset I, LLC, a Delaware limited liability company (the “Purchaser”), and
***** (the “Seller”).

 

WHEREAS, the Seller owns one hundred percent (100%) of the equity interests in
FCC Investment Trust I, a Delaware statutory trust (the “Company”), the only
assets of which are a portfolio of receivables (which, for the avoidance of
doubt, shall not include certain charged-off receivables previously identified
in writing by the Seller to the Purchaser and which charged-off receivables have
been sold to a third party prior to the date hereof) (individually, each a
“Receivable” and collectively, the “Receivables”);

 

WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, all the equity interests (and all ancillary
rights and benefits in connection therewith) in the Company (the “FCC Equity
Interests”); and

 

WHEREAS, certain capitalized terms used herein are defined in Exhibit A hereto,
which Exhibit is incorporated into this Agreement and made a part hereof.

 

Accordingly, the parties hereby agree as follows:

 

ARTICLE I

 

Purchase and Sale of the FCC Equity Interests

 

SECTION 1.01.      Purchase and Sale of the FCC Equity Interests.  At least
three (3) Business Days in advance of the proposed purchase date, the Purchaser
shall provide the Seller a purchase notice specifying (a) the proposed purchase
date, (b) the cut-off date with respect to the Receivables, and (c) the proposed
Purchase Price (the “Purchase Notice”).  Within one (1) Business Day of receipt
of the Purchase Notice, the Seller shall provide the Purchaser an accurate and
complete listing of all Receivables held by the Company as of the cut-off date
specified in the Purchase Notice (the “Receivables List”).  Upon the terms and
subject to the conditions of this Agreement, the Seller shall sell, transfer and
deliver to the Purchaser, and the Purchaser shall purchase from the Seller, the
FCC Equity Interests for the Purchase Price (as defined below) in cash, on or
before the proposed purchase date.  The date on which the consummation of the
Transactions actually occurs shall be referred to as the “Purchase Date”.

 

SECTION 1.02.      Transactions To Be Effected on the Purchase Date.  On the
Purchase Date subject to the terms and conditions of this Agreement:

 

(a)  The Seller shall deliver to the Purchaser a duly executed instrument of
assignment of the FCC Equity Interests, in substantially the form of Exhibit B
hereto (the “Assignment”);

 

(b)  The Purchaser shall deliver, or cause to be delivered, to the Seller
payment, by wire transfer to a bank account designated in writing by the Seller
(which designation shall be

 

--------------------------------------------------------------------------------


 

made at least two (2) Business Days prior to the Purchase Date) in immediately
available funds, an amount equal to the Purchase Price; and

 

(c)  The Seller shall deliver to the Purchaser (or its designated custodian) the
Required Receivable File with respect to each Receivable.

 

SECTION 1.03.      Purchase Price.  With respect to the purchase of the FCC
Equity Interests, the Purchaser shall pay a purchase price on the Purchase Date
equal to the amount determined based on the Eligible Receivables owned by the
Company as of the cut-off date specified in the Purchase Notice and approved by
the Purchaser as of the Purchase Date (the “Purchase Price”).

 

SECTION 1.04.      Certain Payments from Obligors.  If the Seller receives any
payment from an Obligor following the Purchase Date with respect to any
Receivable, it shall hold all such amounts in trust for the Company and shall
forward such payment to the Company within two (2) Business Days after receipt
thereof.

 

ARTICLE II

 

Representations and Warranties
Relating to the Seller and the FCC Equity Interests

 

The Seller hereby represents and warrants to the Purchaser as of the date of
this Agreement and as of the Purchase Date, as follows:

 

SECTION 2.01.      Organization, Standing and Power.  The Seller is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and
assets, including the FCC Equity Interests, and to conduct its business as
currently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, would not reasonably be expected to have a Seller Material Adverse
Effect.

 

SECTION 2.02.      Authority; Execution and Delivery; Enforceability.  The
Seller has full power and authority to execute, deliver and perform this
Agreement and the other agreements and instruments executed and delivered in
connection with this Agreement (the “Ancillary Agreements”) to which it is a
party and to consummate the Transactions.  The execution and delivery by the
Seller of this Agreement and the Ancillary Agreements to which it is a party and
the consummation by the Seller of the Transactions have been duly authorized by
all necessary limited partnership action.  The Seller has duly executed and
delivered this Agreement, and prior to the Purchase Date, will have duly
executed and delivered each Ancillary Agreement to which it is a party, and this
Agreement constitutes, and each Ancillary Agreement to which it is a party
will,  on and after the Purchase Date, constitute, its valid and legally binding
obligation, enforceable against it in accordance with its respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally and to general equitable

 

2

--------------------------------------------------------------------------------


 

principles (regardless of whether considered in a proceeding in equity or at
law), including concepts of commercial reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief.

 

SECTION 2.03.      No Conflicts; Consents.  The execution and delivery by the
Seller of this Agreement do not, the execution and delivery by the Seller of
each Ancillary Agreement to which it is a party do not and will not, and the
consummation of the Transactions and compliance by the Seller with the terms
hereof and thereof do not and will not conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
upon any of the properties or assets of the Seller under, any provision of
(a) the Seller’s organizational documents, (b) any legally binding contract,
lease, license, indenture or agreement, or other legally binding arrangement, to
which the Seller is a party or by which any of its properties or assets is bound
or (c) any stay, judgment, order or decree or statute, law, ordinance, rule or
regulation, domestic or foreign, applicable to the Seller or its properties or
assets, other than, in the case of clauses (b) and (c) above, any such items
that, individually or in the aggregate, would not reasonably be expected to have
a Seller Material Adverse Effect.  No consent, approval, waiver, license,
permit, order or authorization of, or registration, declaration, notification or
filing with, any Federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign is required to be
obtained or made by or with respect to the Seller in connection with the
execution, delivery and performance of this Agreement or any Ancillary Agreement
or the consummation of the Transactions, other than those which if not obtained
or made would not reasonably be expected to have a Seller Material Adverse
Effect.

 

SECTION 2.04.      The FCC Equity Interests.  The FCC Equity Interests represent
one hundred percent (100%) of the equity interests in the Company.  Except for
the FCC Equity Interests, there are no equity interests of the Company issued,
reserved for issuance or outstanding.  The Seller has good and valid title to
the FCC Equity Interests, free and clear of all Liens.  Upon completion of the
transactions to be effected on the Purchase Date, good and valid title to the
FCC Equity Interests will pass to the Purchaser, free and clear of any Liens,
other than those arising from acts of the Purchaser or its Affiliates.

 

SECTION 2.05.      Receivables.  (i)  The Receivables List is an accurate and
complete listing of all the Receivables held by the Company on the cut-off date
specified in the Purchase Notice and the information contained therein with
respect to the identity of such Receivables and the amounts owing thereunder is
true, correct and complete as of the Purchase Date, and (ii) all Receivables
held by the Company on the cut-off date specified in the Purchase Notice
constitute Eligible Receivables as of such cut-off date.

 

SECTION 2.06.      Breach of Certain Representations and Warranties; Purchase. 
The parties hereto hereby agree that if there is a breach of any representation
or warranty made by the Seller in Section 2.05 relating to whether a Receivable
is an Eligible Receivable on the cut-off date, the party discovering such breach
shall promptly notify the other party that such breach has occurred.  Unless
such breach shall have been remedied within thirty (30) business days of
delivery of any such notice, the Seller hereby agrees to purchase such
Receivable no later than

 

3

--------------------------------------------------------------------------------


 

five (5) Business Days thereafter, in cash, for a purchase price equal to that
portion of the Purchase Price allocable to such Receivable (less any principal
payments received by the Purchaser thereon since the cut-off date).  Each of the
Seller and the Purchaser agrees to execute and deliver from time to time such
documents and instruments as reasonably requested by the other party hereto to
give effect to the provisions of this Section 2.06.  The exclusive remedy for a
breach of any representation or warranty made by the Seller in Section 2.05
shall be the remedy provided in this Section 2.06.

 

SECTION 2.07.      Solvency.  The Seller is not subject to any Insolvency
Proceedings or Insolvency Event.  After giving effect to the Transaction, the
Seller is and will be Solvent and able to pay its debts as they come due, and
has and will have adequate capital in light of its business.

 

SECTION 2.08.      Nature of Purchases.  On the Purchase Date, the Purchaser has
given reasonably equivalent value to the Seller in consideration for the
Transaction.

 

SECTION 2.09.      Brokers or Finders.  No agent, broker, investment banker or
other firm or Person is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee in connection with the Transactions based
upon arrangements made by or on behalf of the Seller.

 

SECTION 2.10.      Proceedings.  There are no actions, suits, arbitrations,
mediations, proceedings, investigations or inquiries, whether civil, criminal or
administrative, pending or, to the knowledge of the Seller, threatened against
the Seller that (i) assert the invalidity of this Agreement or any Ancillary
Agreement to which the Seller is a party or (ii) would prevent it from
performing its duties under this Agreement or any Ancillary Agreement to which
the Seller is a party.  The Seller is not a party or subject to or in default
under any stay, judgment, order or decree.

 

ARTICLE III

 

Representations and Warranties
Relating to the Company

 

The Seller hereby represents and warrants to the Purchaser as of the date of
this Agreement and as of the Purchase Date, as follows:

 

SECTION 3.01.      Organization and Standing.  The Company is a Delaware
statutory trust duly organized, validly existing and in good standing under the
laws of the State of Delaware.  The Company has full power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets (including the Receivables) and to carry on its business as currently
conducted, other than such franchises, licenses, permits, authorizations and
approvals the lack of which, individually or in the aggregate, would not
reasonably be expected to have a Company Material Adverse Effect.  The Company
is duly qualified and in good standing to do business as a foreign entity in
each jurisdiction in which the conduct or nature of its business or the
ownership, leasing or holding of its properties makes such qualification

 

4

--------------------------------------------------------------------------------


 

necessary, except such jurisdictions where the failure to be so qualified or in
good standing, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect.

 

SECTION 3.02.      Equity of the Company.  The FCC Equity Interests owned by the
Seller represent one hundred percent (100%) of the equity interests in the
Company.  Except for the FCC Equity Interests, there are no equity interests of
the Company issued, reserved for issuance or outstanding.  The FCC Equity
Interests are not subject to or issued in violation of any purchase option, call
option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of agreement to which the Company is a party
or otherwise bound.  As of the date of this Agreement, there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, contracts, arrangements or undertakings of any kind to which the
Company is a party or by which it is bound (a) obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, directly or
indirectly, additional equity interests in, or any security convertible or
exercisable for or exchangeable into any equity interest in, the Company or
(b) obligating the Company to issue, grant, extend or enter into, directly or
indirectly, any such option, warrant, right, unit, commitment, contract,
arrangement or undertaking.  As of the date of this Agreement, there are not any
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any equity interests of the Company.

 

SECTION 3.03.      No Conflicts; Consents.  The consummation of the Transactions
do not and will not conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien upon any of
the properties or assets of the Company under, any provision of (a) the
Certificate of Trust or the Trust Agreement (as defined in the Credit Agreement)
of the Company, (b) any legally binding contract, lease, license, indenture or
agreement, or other legal binding arrangement, to which the Company is a party
or by which any of its properties or assets is bound or (c) any stay, judgment,
order or decree or statute, law, ordinance, rule or regulation, domestic or
foreign, applicable to the Company or its properties or assets, other than, in
the case of clauses (b) and (c) above, any such items that, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.  No consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration, notification or filing with, any
Federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, is required to be obtained or
made by the Company in connection with the consummation of the Transactions,
other than those which if not obtained or made would not reasonably be expected
to have a Company Material Adverse Effect.

 

SECTION 3.04.      [Reserved].

 

SECTION 3.05.      Assets of the Company.  The Company does not hold or own any
assets other than the Receivables and the other Company Assets.  The Company has
good and valid title to the Receivables and all other Company Assets, in each
case free and clear of all mortgages, liens, security interests, charges,
easements, leases, subleases, covenants, rights of

 

5

--------------------------------------------------------------------------------


 

way, options, claims, restrictions or encumbrances of any kind (collectively,
“Liens”).  None of the Mortgage Contracts or Non-Mortgage Contracts that
constitute or evidence the Receivables has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person (other
than the Administrative Agent).

 

SECTION 3.06.      Contracts.  As of the date of this Agreement, the Company is
not party to any contract or agreement except that certain Receivables Loan and
Security Agreement, dated as of November 2, 2006, by and among the Company,
*****, as a lender and as the agent, and U.S. Bank National Association, as the
custodian and the agent’s bank (the “Existing Loan Agreement”); it being
understood that such agreement shall be terminated by the proceeds of the
Transactions and any Liens arising thereunder shall be released.

 

SECTION 3.07.      Employees and Benefit Plans.  Since the date of formation of
the Company, and as of the date of this Agreement, the Company has not had and
does not have any employees. The Company has not sponsored, maintained or
contributed to any employee benefit plan within the meaning of Section 3(3) of
ERISA or any employee pension benefit plan within the meaning of Section 3(2) of
ERISA the Company does not have any liability for life, health, medical or other
welfare benefits to present or former employees or beneficiaries or dependents
thereof.

 

SECTION 3.08.      Taxes.

 

(a)  The Company has not filed any Tax Returns on a separate entity basis.  The
Seller has, in respect of the Company, the FCC Equity Interests and the
Receivables, filed all Tax Returns which are required to be filed and has timely
paid all Taxes shown to be due on such Tax Returns and has paid all other
material Taxes for which the Company is liable on or prior to the date hereof.

 

(b)  No Tax Return of the Company is under audit or examination by any taxing
authority to the knowledge of the Seller.  No written notice of an audit or
examination has been received by the Company.

 

(c)  The Company is not party to or bound by any tax sharing agreement, tax
indemnity obligation or similar contract with respect to Taxes (including any
advance pricing agreement, closing agreement or other contract relating to Taxes
with any taxing authority).

 

(d)  The Company is not and has never been treated as a “corporation” within the
meaning of Treas. Reg. § 301.7701-2(b).

 

SECTION 3.09.      Proceedings.  There are no actions, suits, arbitrations,
mediations, proceedings, investigations or inquiries, whether civil, criminal or
administrative pending or, to the knowledge of the Seller, threatened against
the Seller or the Company.  To the knowledge of the Seller, neither the Seller
nor the Company is a party or subject to or in default under any stay, judgment,
order or decree.

 

SECTION 3.10.      Solvency.  Neither the Company nor the Seller is the subject
of any Insolvency Proceedings or Insolvency Event.  The transactions under this
Agreement and any

 

6

--------------------------------------------------------------------------------


 

other Ancillary Document to which the Seller is a party do not and will not
render the Seller not Solvent.

 

SECTION 3.11.      Organizational Documents.  The Company has delivered full,
accurate and complete copies of its Certificate of Trust, the Trust Agreement
and all of its other organizational documents to the Purchaser.

 

SECTION 3.12.      Financial Statements.  The Company has submitted to the
Purchaser all consolidated unaudited financial statements and any other
financial statements that the Purchaser has requested prior to the Purchase Date
(the “Financial Statements”) and there has been no Company Material Adverse
Effect since the date of the most recent Financial Statements submitted to the
Purchaser.

 

SECTION 3.13.      Compliance with Applicable Law.  To the knowledge of the
Seller, the Company is in compliance with all Applicable Laws and has all
permits necessary for the conduct of its business, except for instances of
noncompliance that, individually or in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect.  The Company has not
received any written notice from any governmental authority that alleges that
the Company is not in compliance in any material respect with any Applicable
Law.

 

SECTION 3.14.      No Undisclosed Liabilities.  To the knowledge of the Seller,
other than as disclosed in the Financial Statements, the Company has no
liabilities or obligations that would be required to be disclosed in the
Financial Statements except liabilities and obligations incurred in the ordinary
course of business since the date of the most recent Financial Statements.

 

SECTION 3.15.      Reports Accurate.  To the knowledge of the Seller, all
information, exhibits, schedules, financial statements, documents, books,
records, contracts or reports furnished by or on behalf of the Seller or the
Company to the Purchaser pursuant to or in connection with this Agreement are
true, correct and complete in all material respects.

 

SECTION 3.16.      Location of Offices.  The Company’s location (within the
meaning of Article 9 of the UCC) is Delaware.  The complete legal name of the
Company is “FCC Investment Trust I” and the Company has not changed its name
(whether by amendment of its certificate of formation, by reorganization or
otherwise) or its jurisdiction of organization and has not changed its location
for purposes of the applicable UCC within the four (4) months preceding the
Purchase Date.

 

SECTION 3.17.      Lockbox Accounts.  The only accounts to which Obligors have
been directed to send collections on the Receivables are the “Lockbox Accounts”
(as defined in the Credit Agreement).

 

SECTION 3.18.      Trade Names.  The Company has no trade names, fictitious
names, assumed names or “doing business as” names or other names under which it
has done or is doing business.

 

SECTION 3.19.      Sale Agreement.  This Agreement is the only agreement or
arrangement pursuant to which the Seller has contracted to sell the FCC Equity
Interests.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Representations and Warranties of the Purchaser

 

The Purchaser hereby represents and warrants to the Seller as of the date of
this Agreement and as of the Purchase Date, as follows:

 

SECTION 4.01.      Organization, Standing and Power.  The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has full power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as currently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which, individually
or in the aggregate, would not reasonably be expected to have a Purchaser
Material Adverse Effect.

 

SECTION 4.02.      Authority; Execution and Delivery; Enforceability.  The
Purchaser has full power and authority to execute, deliver and perform this
Agreement and the Ancillary Agreements to which it is a party and to consummate
the Transactions.  The execution and delivery by the Purchaser of this Agreement
and the Ancillary Agreements to which it is a party and the consummation by the
Purchaser of the Transactions have been duly authorized by all necessary limited
liability company action.  The Purchaser has duly executed and delivered this
Agreement and, prior to the Purchase Date, will have duly executed and delivered
each Ancillary Agreement to which it is a party, and this Agreement constitutes,
and each Ancillary Agreement to which it is a party will, on and after the
Purchase Date, constitute, its valid and legally binding obligation, enforceable
against it in accordance with its respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer and other similar laws relating to or affecting creditors’ rights
generally and to general equitable principles (regardless of whether considered
in a proceeding in equity or at law), including concepts of commercial
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief.

 

SECTION 4.03.      No Conflicts; Consents.  The execution and delivery by the
Purchaser of this Agreement do not, the execution and delivery by the Purchaser
of each Ancillary Agreement to which it is a party do not and will not, and the
consummation of the Transactions and compliance by the Purchaser with the terms
hereof and thereof do not and will not conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
upon any of the properties or assets of the Purchaser under, any provision of
(a) the Purchaser’s organizational documents, (b) any legally binding contract,
lease, license, indenture or agreement, or other legally binding arrangement to
which the Purchaser is a party or by which any of its properties or assets is
bound or (c) any stay, judgment, order or decree or statute, law, ordinance,
rule or regulation, domestic or foreign, applicable to the Purchaser or its
properties or assets, other than, in the case of clauses (b) and (c) above, any
such items that, individually or in the aggregate, would not reasonably be
expected to have a Purchaser Material Adverse Effect.  No material consent,
approval, waiver, license, permit, order or authorization of, or registration,
declaration, notification or filing with, any Federal, state, local or foreign
government or any

 

8

--------------------------------------------------------------------------------


 

court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign is required to be
obtained or made by the Purchaser in connection with the execution, delivery and
performance of this Agreement or any Ancillary Agreement or the consummation of
the Transactions, other than (i) those that may be required solely by reason of
the Seller’s (as opposed to any other third party’s) participation in the
Transaction or (ii) those which if not obtained or made would not reasonably be
expected to have a Purchaser Material Adverse Effect.

 

SECTION 4.04.      Brokers or Finders.  No agent, broker, investment banker or
other firm or Person is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee in connection with the Transactions based
upon arrangements made by or on behalf of the Purchaser.

 

SECTION 4.05.      Availability of Funds.  Subject to the execution and delivery
of the Credit Agreement by the parties thereto, on the Purchase Date, the
Purchaser will have cash available or has existing borrowing facilities that
together are sufficient to enable it to consummate the Transactions.

 

ARTICLE V

 

Covenants

 

SECTION 5.01.      Covenants Relating to Conduct of Business of the Company. 
(a)  In the event the date of this Agreement is not the Purchase Date, then at
all times prior to the Purchase Date the Seller shall cause the business of the
Company to be conducted in the ordinary course in substantially the same manner
as previously conducted.  The Seller shall not, and shall not permit the Company
to, take any action that would reasonably be expected to result in any of the
conditions to the purchase and sale of the FCC Equity Interests set forth in
Article VI not being satisfied.  In addition, from the date hereof until the
Purchase Date, the Seller shall not permit the Company to do any of the
following without the prior written consent of the Purchaser:

 

(i)            amend the Company’s organizational documents or governing
instruments;

 

(ii)           incur or assume any liabilities, obligations or indebtedness or
guarantee any such liabilities, obligations or indebtedness, other than in the
ordinary course of business and consistent with past practice;

 

(iii)          waive any claims or rights of material value;

 

(iv)          acquire by merging or consolidating with, or by purchasing all or
substantially all the assets of, by purchasing a majority of the voting
securities of or a majority equity interest in, or by any other manner, any
business or any other Person;

 

(v)           sell, lease, license or otherwise dispose of any Receivables or
any of its other assets that are material to the Company or sell, pledge,
assign, transfer, grant, create, incur, assume or suffer to exist any Lien on
any Receivables;

 

9

--------------------------------------------------------------------------------


 

(vi)          enter into any lease of real property; or

 

(vii)         authorize or commit to take the foregoing actions.

 

(b)  Advise of Changes.  The Seller shall promptly (and in any event within two
(2) Business Days of discovery) advise the Purchaser in writing of the
occurrence of any matter or event that after the date of this Agreement would
reasonably be expected to result in a Company Material Adverse Effect or a
Seller Material Adverse Effect.

 

SECTION 5.02.      Covenants Relating to Conduct of Business of the Purchaser.

 

(a)  The Purchaser shall not take any action that would reasonably be expected
to result in any of the conditions to the purchase and sale of the FCC Equity
Interests set forth in Article VI not being satisfied.

 

(b)  Advise of Changes.  The Purchaser shall promptly advise the Seller in
writing of the occurrence of any matter or event after the date of this
Agreement that would reasonably be expected to result in a Purchaser Material
Adverse Effect.

 

SECTION 5.03.      Reasonable Efforts.  On the terms and subject to the
conditions of this Agreement, each party shall cooperate with the other party,
and use all reasonable efforts (except where a different standard is otherwise
established), to cause the Transactions to occur, including taking all
reasonable actions necessary to comply promptly with all legal requirements.

 

SECTION 5.04.      Expenses.  Whether or not the Transaction is consummated and
except as set forth in Article VIII, all costs and expenses incurred in
connection with this Agreement, the Ancillary Agreements and the Transaction
shall be paid by the party incurring such expense.

 

SECTION 5.05.      Tax Matters.

 

(a)  Tax Indemnification.  The Seller shall be liable for and pay (and shall
indemnify Purchaser and the Company against) all Taxes applicable to the
Company, the FCC Equity Interests and the Receivables, in each case attributable
to taxable years or periods ending on or prior to the close of business on the
Purchase Date and, with respect to any taxable year or period beginning before
and ending after the Purchase Date, (any such period, a “Straddle Period”), the
portion of such Straddle Period ending on the close of business on the Purchase
Date.  The Purchaser shall be liable for and pay (and shall indemnify the Seller
against) all Taxes applicable to the Company, the FCC Equity Interests and the
Receivables, in each case attributable to taxable years or periods beginning
after the close of business on the Purchase Date and, with respect to any
Straddle Period, the portion of such Straddle Period beginning after the close
of business on the Purchase Date.  For purposes of this Section 5.05(a), any
Straddle Period shall be treated on a “closing of the books” basis as two
partial periods, one ending at the close of business on the Purchase Date, and
the other beginning immediately thereafter, provided that property Taxes and
similar ad valorem Taxes shall be allocated on a daily basis.

 

(b)  Tax Returns.  The Seller will, and shall cause its affiliates to, report
all U.S. federal and applicable state and local income and franchise Tax items
(“Income Tax Items”)

 

10

--------------------------------------------------------------------------------


 

attributable to its ownership of the FCC Equity Interests and related
Receivables up to and including the Purchase Date on its timely filed (after
taking into account any extensions) U.S. federal and applicable state and local
income and franchise Tax returns.  The Purchaser or the Company, as the case may
be, will, and shall cause its controlled affiliates to, report all Income Tax
Items attributable to its ownership of the FCC Equity Interests and related
Receivables, as the case may be, after the Purchase Date on its timely filed
(after taking into account any extensions) U.S. federal and applicable state and
local income and franchise Tax returns.

 

(c)  Transfer Taxes.  Notwithstanding Section 5.05(a) or (b), any sales Tax, use
Tax, real property transfer or gains Tax, asset transfer Tax, documentary stamp
Tax or similar Tax attributable to the sale or transfer of the Company or the
FCC Equity Interests shall be borne equally by the Purchaser and the Seller. 
The Purchaser, on the one hand, and the Seller, on the other hand, agree to
timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns with respect to, such Taxes.

 

(d)  Tax Contest.  The Purchaser shall promptly notify the Seller in writing
upon receipt by the Purchaser or any of its affiliates of notice of any pending
or threatened U.S. federal, state, local or foreign Tax audits, examinations or
assessments which may materially affect the Tax liabilities for which the Seller
would be required to indemnify any Purchaser Indemnitee pursuant to this
Section 5.05.  The Seller shall have the sole right to control any such Tax
audit or administrative or court proceeding with respect to Tax liabilities for
which it would be required to indemnify the Purchaser.  Neither the Purchaser
nor any of its affiliates may settle any Tax claim which may be the subject of
indemnification by the Seller under this Section 5.05 without the prior written
consent of the Seller, which consent may be withheld in the sole discretion of
the Seller.  If there shall be any conflicts between the provisions of this
Section 5.05(d) and any other provision of this Agreement, the provisions of
this Section 5.05(d) shall control with respect to Tax contests.

 

(e)  Cooperation.  Each of the Seller and the Purchaser shall (and shall cause
their respective controlled affiliates to):  (i) provide reasonable assistance
to the other party in preparing any Tax Returns which such other party is
responsible for preparing and filing; (ii) reasonably cooperate in preparing for
any audits of, or disputes with taxing authorities regarding, any Tax Returns
relating to the Company, the FCC Equity Interests or the Receivables; (iii) make
available to the other party and to any taxing authority, as reasonably
requested, all information, records, and documents relating to Taxes (or copies
of the relevant portions thereof) relating to the Company, the FCC Equity
Interests or the Receivables; (iv) provide timely notice to the other party in
writing of any pending or threatened Tax audits, examinations or assessments
relating to the Company, the FCC Equity Interests or the Receivables for taxable
periods for which the other party may have a liability under this Section 5.05;
and (v) furnish the other party with copies of all correspondence (or relevant
portions thereof) received from any taxing authority in connection with any Tax
audit or information request with respect to any taxable period for which the
other party may have a liability under this Section 5.05.

 

SECTION 5.06.      Further Assurances.  During the one-year period immediately
following the Purchase Date, as and when requested by any party, each party
shall execute and

 

11

--------------------------------------------------------------------------------


 

deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions, as such other party may reasonably request to consummate the
Transactions, including, in the case of the Seller, executing and delivering to
the Purchaser such assignments, deeds, bills of sale, consents and other
instruments as the Purchaser may reasonably request to effect the Transactions,
the filing of all financing statements (or amendments thereto) or other similar
instruments or documents necessary under the Uniform Commercial Code or any
comparable law of all appropriate jurisdictions, to perfect the Purchaser’s
ownership interest in the FCC Equity Interests and the Company’s ownership
interest in the Receivables and such other action to perfect, protect or more
fully evidence the interest of the Purchaser or the Company therein.  Upon
discovery by a party to this Agreement of an inaccuracy in any of its
representations and warranties, such party shall give the other party prompt
written notice thereof.

 

SECTION 5.07.      Public Announcements.  The parties hereto each agree to
(a) consult with each other before issuing any press release or otherwise making
any public statement with respect to the Transactions, (b) provide to each other
party for review a copy of any such press release or public statement and
(c) not issue any such press release or make any such public statement prior to
such consultation and review and, unless such issuance is required by law, the
receipt of the prior consent of the other parties to this Agreement.

 

SECTION 5.08.      Existing Loan Agreement.  The Seller will use the proceeds of
the Transactions to pay off in full any indebtedness under the Existing Loan
Agreement and will secure the complete and unconditional release by the
lender(s) thereunder of all Liens thereunder.

 

ARTICLE VI

 

Conditions Precedent

 

SECTION 6.01.      Conditions to Each Party’s Obligation.  The obligation of the
Purchaser and the Seller to complete the Transactions is subject to the
satisfaction or waiver by both the Purchaser and the Seller on or prior to the
Purchase Date, of each of the following conditions:

 

(a)  Governmental Approvals.  All material consents of, or filings with, any
governmental authority necessary for the consummation of the Transactions shall
have been obtained or made.

 

(b)  No Injunctions or Restraints.  No Applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any governmental authority or other
legal restraint or prohibition preventing the consummation of the Transactions
shall be in effect.

 

SECTION 6.02.      Conditions to Obligation of the Purchaser.  The obligation of
the Purchaser to complete the Transactions is subject to the satisfaction (or
waiver by the Purchaser) on or prior to the Purchase Date, of each of the
following conditions:

 

(a)  Representations and Warranties.  The representations and warranties of the
Seller made in this Agreement and the Ancillary Agreements shall be true and
correct in all

 

12

--------------------------------------------------------------------------------


 

material respects as of the date of this Agreement and as of the Purchase Date,
except to the extent such representations and warranties expressly relate to
another date (in which case such representations and warranties shall be true
and correct as of such other date), and except to the extent that such
representations and warranties are qualified by materiality or by reference to a
“Material Adverse Effect” (in which case such representations and warranties
shall be true and correct in all respects).

 

(b)  Performance of Obligations of the Seller and the Company.  The Seller shall
have performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by the
Seller.

 

(c)  Material Adverse Effect.  Since the date of this Agreement, there shall not
have occurred a Company Material Adverse Effect or a Seller Material Adverse
Effect.

 

(d)  The Seller (i) shall have duly executed and delivered to the Purchaser the
Assignment and any certificates representing all of the FCC Equity Interests
with duly executed powers attached in proper form for transfer to the Purchaser
and (ii) shall have duly executed and delivered any other documents that are
necessary to transfer record title to the FCC Equity Interests to the Purchaser
pursuant to Section 3.2 of the Trust Agreement or otherwise.

 

(e)  U.S. Bank Trust National Association, as Owner Trustee, the Seller and the
Purchaser shall have executed and delivered the Amended and Restated Trust
Agreement of the Company, whereby the Purchaser is named as substitute owner
participant.

 

(f)  The Credit Agreement shall have been duly executed and delivered by the
parties thereto and the conditions precedent to the closing thereof shall have
been fulfilled.

 

(g)  The Seller shall have delivered to the purchaser an officer’s certificate
executed by an authorized representative of the Seller, to which is attached the
formation and governing documents of the Seller, certified as to their
completeness and correctness by the signing officer.

 

SECTION 6.03.      Conditions to Obligation of the Seller.  The obligation of
the Seller to complete the Transactions is subject to the satisfaction (or
written waiver by the Seller) on or prior to the Purchase Date, of each of the
following conditions:

 

(a)  Representations and Warranties.  The representations and warranties of the
Purchaser made in this Agreement and the Ancillary Agreements shall be true and
correct in all material respects as of the date of this Agreement and as of the
Purchase Date, except to the extent such representations and warranties
expressly relate to another date (in which case such representations and
warranties shall be true and correct as of such other date) and except to the
extent that such representations and warranties are qualified by materiality or
by reference to a “Material Adverse Effect” (in which case such representations
and warranties shall be true and correct in all respects).

 

(b)  Performance of Obligations of the Purchaser.  The Purchaser shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by the
Purchaser.

 

13

--------------------------------------------------------------------------------


 

(c)  Purchaser Material Adverse Effect.  Since the date of this Agreement, there
shall not have occurred a Purchaser Material Adverse Effect.

 

SECTION 6.04.      Frustration of Conditions Precedent.  Neither the Purchaser
nor the Seller may rely on the failure of any condition set forth in this
Article VI to be satisfied if such failure was caused by such party’s failure to
act in good faith.

 

ARTICLE VII

 

Termination, Amendment and Waiver

 

SECTION 7.01.      Termination.

 

(a)  Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the unconsummated Transactions abandoned on any date (the
“Termination Date”) upon or after which any of the following shall have
occurred:

 

(i)            by mutual written consent of the Seller and the Purchaser;

 

(ii)           by the Seller if (A) any of the conditions set forth in
Sections 6.01 or 6.03 shall have become incapable of fulfillment and shall not
have been waived by the Seller or (B) if the Purchaser breaches or fails to
perform in any material respect its agreements or covenants contained in this
Agreement or any Ancillary Agreement, which breach or failure to perform
(x) would give rise to the failure of a condition set forth in Section 6.01 or
6.03 and (y) cannot be or has not been cured within thirty (30) days after the
giving of written notice to the Purchaser of such breach; or

 

(iii)          by the Purchaser if (A) any of the conditions set forth in
Sections 6.01 or 6.02 shall have become incapable of fulfillment and shall not
have been waived by the Purchaser or (B) if the Seller breaches or fails to
perform in any material respect its agreements or covenants contained in this
Agreement or any Ancillary Agreement, which breach or failure to perform
(x) would give rise to the failure of a condition set forth in Section 6.01 or
6.02 and (y) cannot be or has not been cured within thirty (30) days after the
giving of written notice to the Seller of such breach;

 

provided that (x) the party seeking termination pursuant to clause (ii) or
(iii) is not then in material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

(b)  In the event of termination by the Seller or the Purchaser pursuant to this
Section 7.01, written notice thereof shall forthwith be given to the other and,
to the extent they have not been previously consummated, the Transactions shall
be terminated, without further action by any party.  If the Transactions are
terminated as provided herein prior to consummation, each party shall return all
documents and other material received from or on behalf of the other party
relating to the Transactions, whether so obtained before or after the execution
hereof, to such other party.

 

14

--------------------------------------------------------------------------------


 

SECTION 7.02.      Effect of Termination.  If this Agreement is terminated and
the Transactions are abandoned as described in Section 7.01, this Agreement
shall become null and void and of no further force and effect, except for the
provisions of Article VIII and this Section 7.02.  Nothing in this Section 7.02
shall be deemed to release any party from any liability for any breach by such
party of the terms and provisions of this Agreement or to impair the right of
any party to compel specific performance by any other party of its obligations
under this Agreement.

 

SECTION 7.03.      Amendments and Waivers.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto.  By an instrument in writing, the Purchaser, on the one hand, or the
Seller, on the other hand, may waive compliance by the other with any term or
provision of this Agreement that such other party (or any of its subsidiaries)
was or is obligated to comply with or perform.

 

ARTICLE VIII

 

Indemnification

 

SECTION 8.01.      Indemnification by the Seller.

 

(a)  From and after the date of this Agreement, the Seller shall be liable for,
and shall indemnify each of the Purchaser and its Affiliates, and their
respective officers, directors, managers, employees, agents and representatives
including, after the Purchase Date, the Company (each, a “Purchaser
Indemnitee”), against and hold it harmless from, any loss, liability, claim,
damage or expense including reasonable legal fees and expenses (collectively,
“Losses”), suffered or incurred by such Purchaser Indemnitee to the extent
arising from:

 

(i)            any breach of any representation or warranty of the Seller
contained in this Agreement; and

 

(ii)           any breach of any agreement or covenant of the Seller contained
in this Agreement.

 

(b)  Except as otherwise specifically provided in this Agreement, including,
without limitation, Section 2.06, or in any Ancillary Agreement, the Purchaser
acknowledges that its sole and exclusive remedy with respect to any and all
claims relating to this Agreement, the Ancillary Agreements and the
Transactions, the Company and its assets and liabilities (other than claims of,
or causes of action arising from, fraud or criminal activity) shall be pursuant
to the indemnification provisions set forth in this Article VIII.

 

SECTION 8.02.      Indemnification by Purchaser.

 

(a)  From and after the date of this Agreement, the Purchaser shall indemnify
each of the Seller and its Affiliates and their respective officers, directors,
managers, employees, agents and representatives (each, a “Seller Indemnitee”),
against and hold it harmless from any Loss suffered or incurred by such Seller
Indemnitee to the extent arising from:

 

15

--------------------------------------------------------------------------------


 

(i)            any breach of any representation or warranty of the Purchaser
contained in this Agreement; and

 

(ii)           any breach of any agreement or covenant of the Purchaser
contained in this Agreement.

 

SECTION 8.03.      Limits on Indemnification.  In no event shall any
indemnifying party have liability for any consequential, incidental, indirect,
punitive, special or exemplary damages, lost profits, diminution in value or
similar items, or any other damages that are not a reasonably foreseeable
consequence of the breach giving rise to the claim for indemnification.  A party
shall not be required to indemnify, and shall not have any liability, under this
Article VIII, to the extent the liability or obligation arises as a result of
the gross negligence or willful misconduct of the other party or any of the
other party’s Affiliates.

 

SECTION 8.04.      Procedures.

 

(a)  Third Party Claims.  In order for a Person (the “indemnified party”) to be
entitled to any indemnification provided under Sections 8.01 or 8.02 in respect
of, arising out of or involving a claim made by any Person against the
indemnified party (a “Third Party Claim”), such indemnified party must notify
the indemnifying party in writing (and in reasonable detail) of the Third Party
Claim within ten (10) Business Days after receipt by such indemnified party of
notice of the Third Party Claim; provided that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
indemnifying party shall have been actually prejudiced as a result of such
failure.  Thereafter, the indemnified party shall deliver to the indemnifying
party, as promptly as practicable and in any event within five (5) Business
Days’ time after the indemnified party’s receipt thereof, copies of all notices
and material documents (including court papers) received by the indemnified
party relating to the Third Party Claim.

 

(b)  Assumption.  If a Third Party Claim is made against an indemnified party,
the indemnifying party shall be entitled to participate in the defense thereof
and, if it so chooses, to assume the defense thereof with counsel selected by
the indemnifying party; provided that such counsel is not reasonably objected to
by the indemnified party.  Should the indemnifying party so elect to assume the
defense of a Third Party Claim, the indemnifying party shall not be liable to
the indemnified party for any legal expenses subsequently incurred by the
indemnified party in connection with the defense thereof provided that if
(i) the indemnifying party fails to take reasonable steps necessary to defend
diligently such matter or (ii) a reasonable likelihood exists of a conflict of
interest between the indemnifying party and the indemnified party, the
indemnified party may assume its own defense, and the indemnifying party shall
be liable for all reasonable costs or expenses paid or incurred by the
indemnified party in connection therewith.  If the indemnifying party assumes
such defense, the indemnified party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the indemnifying party, it being understood that the
indemnifying party shall control such defense.  The indemnifying party shall be
liable for the fees and expenses of counsel employed by the indemnified party
for any period during which the indemnifying party has not assumed the defense
thereof.  If the indemnifying party elects to assume the defense of a Third
Party Claim, all the indemnified parties shall cooperate (at the indemnifying
party’s

 

16

--------------------------------------------------------------------------------


 

request) in the defense thereof.  Such cooperation shall include the retention
and (upon the indemnifying party’s request) the provision to the indemnifying
party of records and information that are reasonably relevant to such Third
Party Claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Whether or not the indemnifying party assumes the defense of a Third
Party Claim, the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
indemnifying party’s prior written consent (such consent not to be unreasonably
withheld).  If the indemnifying party assumes the defense of a Third Party
Claim, the indemnifying party shall be authorized to consent to any settlement,
judgment, compromise or discharge of such Third Party Claim, without the consent
of any indemnified party, provided that such settlement, judgment, compromise or
discharge involves solely the payment of money and obligates the indemnifying
party to pay the full amount of any damages in connection therewith.

 

(c)  Other Claims.  In the event any indemnified party should have a claim
against any indemnifying party under Sections 8.01 or 8.02  that does not
involve a Third Party Claim being asserted against or sought to be collected
from such indemnified party, the indemnified party shall deliver written notice
of such claim with reasonable promptness to the indemnifying party.  The failure
by any indemnified party so to notify the indemnifying party shall not relieve
the indemnifying party from any liability that it may have to such indemnified
party under Section 8.01 or 8.02, except to the extent that the indemnifying
party has been prejudiced by such failure.  All the indemnified parties shall
cooperate in the investigation by the indemnifying party of any such claim. 
Such cooperation shall include the retention and (upon the indemnifying party’s
request) the provision to the indemnifying party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

 

(d)  Mitigation.  The Purchaser and the Seller shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party hereunder, including by using all
reasonable efforts to mitigate or resolve any such claim or liability.

 

SECTION 8.05.      Survival of Representations.  The representations and
warranties, covenants and agreements contained in this Agreement and in any
document delivered in connection herewith shall survive indefinitely solely for
purposes of this Article VIII and Section 2.06.

 

SECTION 8.06.      No Additional Representations.  The Purchaser acknowledges
that it and its representatives have been permitted full and complete access to
the books and records, facilities, tax returns, contracts and other properties
and assets of the Company that it and its representatives have desired or
requested to see or review, and that it and its representatives have had a full
opportunity to meet with the officers and employees of the Seller to discuss the
business of the Company.  The Purchaser acknowledges and agrees that (a) it has
made its own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Company and its business, (b) none of the
Seller, the Company, their representatives or any other Person has made any
representation or warranty, expressed or

 

17

--------------------------------------------------------------------------------


 

implied, as to the Company or its business or the accuracy or completeness of
any information regarding the Company or its business furnished or made
available to Purchaser and its representatives, except as expressly set forth in
this Agreement or the Ancillary Agreements, (c) the Purchaser has not relied on
any representation or warranty from the Seller, the Company, their
representatives or any other Person in determining to enter into this Agreement,
except as expressly set forth in this Agreement or the Ancillary Agreements, and
(d) none of the Seller or any other Person shall have or be subject to any
liability to the Purchaser or any other Person resulting from the distribution
to the Purchaser, or the Purchaser’s use of, any such information, including any
information, documents or material made available to the Purchaser in any
physical or electronic “data rooms”, management presentations or in any other
form in expectation of the Transactions.  The Purchaser acknowledges that,
should the Purchase Date occur, the Purchaser shall acquire the assets of the
Company without any representation or warranty as to merchantability or fitness
for any particular purpose, in an “as is” condition and on a “where is” basis,
except as otherwise expressly set forth in this Agreement and the Ancillary
Agreements.

 

SECTION 8.07.      Indemnification If Negligence Of Indemnified Party.  THE
INDEMNIFICATION PROVISIONS IN THIS ARTICLE VIII SHALL BE ENFORCEABLE REGARDLESS
OF WHETHER THE LIABILITY IS BASED ON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR
LEGAL REQUIREMENTS AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON
FROM WHOM  INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT,
CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR
THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON THE PERSON SEEKING
INDEMNIFICATION.  THE PARTIES AGREE THE PRECEDING SENTENCE IS COMMERCIALLY
CONSPICUOUS.  Each Indemnified Party’s rights and remedies set forth in this
Agreement will not be deemed waived by such Indemnified Party’s consummation of
the Transactions and will be effective regardless of any inspection or
investigation conducted, or the awareness of any matters acquired (or capable or
reasonably capable of being acquired), by or on behalf of such indemnified party
or by its directors, officers, employees or representatives or at any time
(regardless of whether notice of such knowledge has been given to indemnifying
party), whether before or after the date of this Agreement or the Purchase Date
with respect to any circumstances constituting a condition under this Agreement,
unless any waiver specifically so states.

 

ARTICLE IX

 

General Provisions

 

SECTION 9.01.      Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by the Seller or the Purchaser
without the prior written consent of the other party.  Any attempted assignment
in violation of this Section 9.01 shall be void.

 

SECTION 9.02.      No Third-Party Beneficiaries.  Except as provided in
Section 5.05 and Article VIII, this Agreement is for the sole benefit of the
parties hereto and their permitted

 

18

--------------------------------------------------------------------------------


 

assigns and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

SECTION 9.03.      Notices.  All notices and other communications required and
permitted to be given hereunder shall be in writing and shall be delivered by
hand, sent by facsimile, electronic mail or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when received, as follows:

 

(a)  if to the Purchaser,

 

815 East Market Street
Akron, Ohio 44305
Fax No.: (330) 376-2527
Attention: John Head
Email: johnh@fairfinance.com

 

with a mandatory copy to:

 

Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
Fax No.: (214) 661-6697
Attention: Jeffrey M. Sone
Email: jsone@jw.com

 

(b)  if to the Seller,

 

*****

 

SECTION 9.04.      Interpretation; Exhibits and Schedules.  The headings
contained in this Agreement, in any Exhibit or Schedule hereto and in the table
of contents to this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  All Exhibits
and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein.  Any
capitalized terms used in any Schedule or Exhibit, but not otherwise defined
therein, shall have the meaning as defined in this Agreement.  When a reference
is made in this Agreement to an Article, Section, Exhibit or Schedule, such
reference shall be to an Article or Section of, or an Exhibit or Schedule to,
this Agreement unless otherwise indicated.  Each party hereto has participated
in the drafting of this Agreement, which each party acknowledges and agrees is
the result of extensive negotiations between the parties hereto, and no party
shall be construed as having drafted this Agreement.

 

SECTION 9.05.      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when each of the parties has signed and delivered to the
other parties one or more such counterparts.  Delivery of a copy of this
Agreement bearing an original signature by facsimile

 

19

--------------------------------------------------------------------------------


 

transmission or by electronic mail in “portable document format” form shall have
the same effect as physical delivery of the paper document bearing the original
signature.

 

SECTION 9.06.      Entire Agreement.  This Agreement and the Ancillary
Agreements, along with the Schedules and Exhibits hereto and thereto, contain
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede all prior agreements and understandings
relating to such subject matter.

 

SECTION 9.07.      Severability.  If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or  unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances.

 

SECTION 9.08.      Consent to Jurisdiction.  Each party irrevocably submits to
the non-exclusive jurisdiction of (a) the Supreme Court of the State of New
York, New York County, and (b) the United States District Court for the Southern
District of New York, for the purposes of any proceeding arising out of this
Agreement, any Ancillary Agreement or any transaction contemplated hereby or
thereby.  Each party agrees to commence any such proceeding either in the United
States District Court for the Southern District of New York or if such
proceeding may not be brought in such court for jurisdictional reasons, in the
Supreme Court of the State of New York, New York County.  Each party further
agrees that service of any process, summons, notice or document by registered
mail to such party’s respective address set forth above shall be effective
service of process for any proceeding in New York with respect to any matters to
which it has submitted to jurisdiction in this Section 9.08.  Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any proceeding arising out of this Agreement, any Ancillary Agreement or the
Transactions in (i) the Supreme Court of the State of New York, New York County,
or (ii) the United States District Court for the Southern District of New York,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such proceeding brought in any
such court has been brought in an inconvenient forum.

 

SECTION 9.09.      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

SECTION 9.10.      Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

20

--------------------------------------------------------------------------------


 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

[SIGNATURE PAGES FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller, and the Purchaser have duly executed this
Agreement as of the date first written above.

 

 

*****

 

 

 

BY:

*****

 

 

 

 

 

By:

/s/ CONSTANTINE M. DAKOLJAS

 

Name:

CONSTANTINE M. DAKOLJAS

 

Title:

President

 

Trust Purchase Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller, and the Purchaser have duly executed this
Agreement as of the date first written above.

 

 

PURCHASER:

 

 

 

CLST ASSET I, LLC

 

 

 

 

 

By:

/s/ ROBERT KAISER

 

Name:

ROBERT KAISER

 

Title:

Chief Executive Officer

 

Trust Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Certain Definitions

 

“Administrative Agent” has the meaning set forth in the Credit Agreement.

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the first Person.  The terms “control” or “controlled”, as
used in the immediately preceding sentence, mean the possession, directly or
indirectly, of the power, directly or indirectly, to direct or cause the
direction of the management or policies of the controlled Person through the
ownership of fifty percent (50%) or more of the voting rights attributable to
the equity interests in such Person, by contract, by the general partner of a
Person that is a partnership, or otherwise.

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Ancillary Agreements” shall have the meaning set forth in Section 2.02.

 

“Applicable Law” is defined in the Credit Agreement.

 

“Assignment” shall have the meaning set forth in Section 1.02(a).

 

“Bankruptcy Code” means the United States bankruptcy code, as set forth in Title
11 of the United States Code, as amended from time to time.

 

“Benefit Plan” means any “employee benefit plan” as defined in Title IV of ERISA
in respect of which the Seller or the Company or any ERISA Affiliate of the
Seller or the Company is, or at any time during the preceding six years was, and
“employer” as defined in Title IV of ERISA.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banking
institutions in New York, New York are not authorized or required to be closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the second paragraph of this
Agreement.

 

“Company Assets” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Company in the
property identified in clauses (a) through (c) below and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses,  equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter of credit
rights, software, supporting obligations, accessions, and other property of the
Company consisting of, arising out of, or related to any of the following:

 

--------------------------------------------------------------------------------


 

(a)                                  the Receivables and all monies due or to
become due tin payment under such Receivables, including, but not limited to,
all Collections (as such term is defined in the Credit Agreement);

 

(b)                                 all Related Security with respect to the
Receivables referred to in clause (a) above; and

 

(c)                                  all income and Proceeds of the foregoing.

 

“Company Material Adverse Effect” means any circumstance, event, occurrence,
change or effect that, individually or in the aggregate, is materially adverse
to the business, assets, financial condition or results of operations of the
Company.

 

“Contract” means a Mortgage Contract, a Non-Mortgage Contract or any other form
of retail installment contract.

 

“Contractor” means the Person that enters into a Contract with an Obligor to
provide the home improvement services specified therein.

 

“Contractor Sale Agreement” means a “Continuous Buy-Sell Agreement”, entered
into by First Consumer Credit, Inc. (or FCC Finance, LLC as successor thereto)
with a Contractor, whereby First Consumer Credit, Inc. (or FCC Finance, LLC as
successor thereto) agreed to advance the purchase price of a Contract to such
Contractor, for the benefit of the original lender thereunder, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.

 

“Credit Agreement” means that certain credit agreement, dated as of November 6,
2008, by and among FCC Finance, LLC, as the servicer, the Company, as the
borrower, *****, as a lender and as the administrative agent, U.S. Bank National
Association, as the collateral custodian, and Lyon Financial Services, Inc.
(d/b/a U.S. Bank Portfolio Services), as the backup servicer (as such agreement
may be amended, modified, waived, supplemented, restated or replaced from time
to time).

 

“Credit and Collections Policy” is defined in the Credit Agreement.

 

“Defaulted Receivable” means a Receivable as to which any of the following has
occurred:  (a) all or any portion of a contractual payment due under such
Receivable is 121 or more days past due, (b) the payment terms related to such
Receivable have been restructured or modified in any way due to credit reasons
or for the purpose of preventing such Receivable from becoming a Defaulted
Receivable prior to the Purchase Date, (c) a charge-off has been taken with
respect to such Receivable as a result of a bankruptcy proceeding or otherwise
or (d) the servicer of the Receivable has determined (or should have determined)
in accordance with the its credit and collection policy, servicing standard or
otherwise that such Receivable is not collectible.

 

“Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” means the lawful currency
of the United States of America.

 

--------------------------------------------------------------------------------


 

“Eligible Obligor” means any Obligor that:

 

(i)                                     is a natural person;

 

(ii)                                  is not an employee, principal, director or
equity holder of the Seller or the Company; and

 

(iii)                               is not a government authority.

 

“Eligible Receivable” means each Receivable that satisfies each of the following
eligibility requirements:

 

(a)  such Receivable, together with the Underlying Instruments related thereto,
(i) is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and by principles of equity (whether considered in a suit at law or in equity),
(ii) is not subject to any litigation, material dispute or offset and
(iii) contains provisions substantially to the effect that the Obligor’s payment
obligations thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense for any reason (except as required
by Applicable Law) against the applicable Contractor (if applicable), originator
or any assignee thereof;

 

(b)  such Receivable is denominated and payable only in Dollars (and not in
another currency or in kind) in the United States and does not permit the
currency or country in which such Receivable is payable to be changed;

 

(c)  such Receivable is not a Defaulted Receivable;

 

(d)  such Receivable has an original term to maturity that does not exceed two
hundred and forty (240) months;

 

(e)  no participation interests have been granted to any Person with respect to
such Receivable;

 

(f)  such Receivable was originated in compliance with all Applicable Laws and
the related Underlying Instruments comply in all material respects with all
Applicable Laws;

 

(g)  such Receivable is eligible (giving effect to the provisions of Sections
9-406 and 9-408 of the UCC) to have a security interest therein granted to the
Purchaser, and such Receivable does not contain any restrictions that would
prohibit the assignment or transfer of such Receivable;

 

(h)  such Receivable does not contain a confidentiality provision that restricts
or purports to restrict the ability of the Purchaser to exercise its rights
under this Agreement, including, without limitation, its rights to review the
related Servicing File and Underlying Instruments;

 

--------------------------------------------------------------------------------


 

(i)  such Receivable provides for (i) periodic payments of accrued and unpaid
interest on a current basis, no less frequently than monthly and (ii) such
Receivable is fully amortizing over its term and provides for a fixed,
non-usurious rate of interest (simple interest);

 

(j)  all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any governmental authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition, transfer
or performance of such Receivable have, to the Seller’s knowledge, been duly
obtained, effected or given and are in full force and effect;

 

(k)  such Receivable has not had any of its terms, conditions or provisions
amended, modified or waived in any manner inconsistent with the Seller’s or the
Company’s credit and collection policy;

 

(l)  the related Obligor has been instructed to make all payments into a Lockbox
Account;

 

(m)  there are no facts, events or occurrences existing which materially impair
the validity, enforceability or collectability of such Receivable or reduce the
amount payable or delay payment thereunder;

 

(n)  (i) the Company has good and marketable title to, and is the sole owner of,
such Receivable, and (ii) the Required Receivable File required to be delivered
to U.S. Bank National Association, as the collateral custodian, with respect to
such Receivable, has been delivered to the collateral custodian;

 

(o)  the Obligor with respect to such Receivable is an Eligible Obligor;

 

(p)  all information, representations and warranties provided in writing by the
Seller and the Company with respect to such Receivable are true, correct and
complete in all material respects;

 

(q)  the Contract with respect to the Receivable relates to a property located
in one of the states of the United States or the District of Columbia;

 

(r)  the home improvements related to the Contract with respect to the
Receivable have been fully completed to the satisfaction of the related Obligor,
as evidenced by a completion certificate with respect to such Contract;

 

(s)  the Contract with respect to the Receivable is not a revolving home equity
line of credit;

 

(t)  the proceeds of the Contract with respect to the Receivable have been fully
disbursed and the related Obligor has no additional right to further fundings
thereunder;

 

(u)  if the Contract with respect to the Receivable is a Mortgage Contract, the
mortgage related to such Mortgage Contract creates a valid, subsisting and
enforceable first,

 

--------------------------------------------------------------------------------


 

second, third or fourth priority lien (as applicable) on the related mortgaged
property and the lien created thereby has been or will be duly recorded;

 

(v)  such Receivable constitutes an “instrument”, “general intangible”,
“tangible chattel paper” or an “account” (each as defined in the applicable
UCC); and

 

(w)  such Receivable consists of (A) notes, drafts, acceptances, open accounts
receivable, and other obligations representing part or all of the sales price of
merchandise, insurance, or services or (B) notes or other evidence of
indebtedness resulting from loans to manufacturers, wholesalers, and retailers
of, and to prospective purchasers of, specified merchandise, insurance or
services.

 

“Existing Loan Agreement” has the meaning set forth in Section 3.06.

 

“Financial Statements” has the meaning set forth in Section 3.12.

 

“FCC Equity Interests” has the meaning provided in the third paragraph of this
Agreement.

 

“including” (and, with correlative meaning, “include,” “included” and
“includes”) means including, without limitation.

 

“Income Tax Items” shall have the meaning set forth in Section 5.05(b).

 

“indemnified party” shall have the meaning set forth in Section 8.04(a).

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order (i) for relief by a court having jurisdiction over such Person
or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or (ii) appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
(iii) ordering the winding-up or liquidation of such Person’s affairs, provided
that such decree or order shall remain unstayed and in effect for a period of 60
consecutive days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, (c) the consent by such Person to the appointment of or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors,
(d) the failure by such Person generally to pay its debts as such debts become
due, or (e) the taking of action by such Person in furtherance of any of the
foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” means any case, action or proceeding before any court or
other governmental authority relating to any Insolvency Event.

 

--------------------------------------------------------------------------------


 

“Liens” shall have the meaning set forth in Section 3.05.

 

“Lockbox Accounts” is defined in the Credit Agreement.

 

“Losses” shall have the meaning set forth in Section 8.01(a).

 

“Mortgage” means any mortgage, deed of trust or other instrument creating a
first, second or other lien on a fee simple estate in the Mortgaged Property
securing a Mortgage Contract.

 

“Mortgage Contract” means a retail installment contract between a Contractor and
one or more Obligors which (i) evidences the obligations of such Obligors to pay
for the home improvements sold and/or installed by a Contractor and (ii) is
secured by a mortgage on the related mortgaged property, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.

 

“Mortgaged Property” means the property which is subject to a Mortgage
(including, without limitation, all buildings, improvements and fixtures thereon
and all additions, alterations and replacements made at any time with respect to
the foregoing) securing a Mortgage Contract.

 

“Non-Mortgage Contract” means a retail installment contract between a Contractor
and one or more Obligors which is not secured by a mortgage and evidences the
obligations of such Obligors to pay for the home improvements sold and/or
installed by a Contractor together with all schedules, supplements and
amendments thereto and each other document and instrument related thereto.

 

“Obligor” means, with respect to any Receivable, any Person or Persons obligated
to make payments pursuant to or with respect to such Receivable, including any
guarantor thereof.

 

“Owner Participant” is defined in the Trust Agreement.

 

“Owner Trustee” is defined in the Trust Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other entity.

 

“Proceeds” means, with respect to any Company Assets, all property that is
receivable or received when such Company Asset is collected, sold, liquidated,
foreclosed, exchanged, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes all rights to payment with respect to any
insurance relating to such Company Asset.

 

“Purchase Date” shall have the meaning set forth in Section 1.01.

 

“Purchase Notice” shall have the meaning set forth in Section 1.01.

 

“Purchase Price” shall have the meaning set forth in Section 1.03.

 

“Purchaser” shall have the meaning provided in the introductory paragraph
hereof.

 

--------------------------------------------------------------------------------


 

“Purchaser Indemnitee” shall have the meaning set forth in Section 8.01(a).

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement and the
Ancillary Agreements and to consummate the Transactions.

 

“Receivable” and “Receivables” shall have the meaning set forth in the second
paragraph of this Agreement.

 

“Receivables List” shall have the meaning set forth in Section 1.01.

 

“Records” means all documents relating to the Receivables, including books,
records and other information executed in connection with the origination or
acquisition of the Receivables and Related Security or maintained with respect
to the Receivables and Related Security and the related Obligors that the
Company or its designated services have generated, in which the Company has
acquired an interest or in which the Company or its designated servicer have
otherwise obtained an interest.

 

“Related Security” means all right, title and interest of the Company in and to
the following:

 

(a) any and all recoveries related to a Defaulted Receivable, all payments paid
in respect thereof and all monies due, to become due and paid in respect thereof
and all liquidation proceeds;

 

(b) the Required Receivable Files and Servicing Files related to any Receivable,
any Records, and the documents, agreements, and instruments included in the
Servicing File or Records;

 

(c) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Receivable (including any applicable
mortgages), together with all UCC financing statements, mortgages or similar
filings signed or authorized by an Obligor relating thereto;

 

(d) all lockbox accounts or other accounts of the Company, to the extent amounts
on deposit therein or credited thereto relate to the Company Assets, together
with all cash and investments in each of the foregoing other than amounts earned
on investments therein;

 

(e) the Contractor Sale Agreements and the assignment of such Contractor Sale
Agreements;

 

(f) all records (including computer records) with respect to the foregoing; and

 

(g) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

 

“Required Receivable File” means, for each Receivable, a file containing each of
the following items:

 

--------------------------------------------------------------------------------


 

(a)                                  if such Receivable is related to a
Non-Mortgage Contract:

 

(i)                                     an executed copy of the commitment
letter issued by First Consumer Credit, Inc. (or FCC Finance, LLC) to the
applicable Contractor relating to such Non-Mortgage Contract;

 

(ii)                                  the sole original, executed copy of the
related Non-Mortgage Contract (including any amendments, extensions,
modifications or waivers with respect thereto) with original assignments of such
Contract showing a complete chain of assignments from the applicable Contractor
to the Company;

 

(iii)                               an executed copy of the Completion
Certificate related to such Non-Mortgage Contract;

 

(iv)                              a copy of the original credit application of
the Obligor related to such Non-Mortgage Contract; and

 

(v)                                 true and complete copies of all other
agreements, documents, any insurance policies and instruments evidencing,
securing or guarantying, or required by Applicable Law with respect to, such
Non-Mortgage Contract; and

 

(b)                                 if such Receivable is related to a Mortgage
Contract:

 

(i)                                     an executed copy of the commitment
letter issued by First Consumer Credit, Inc. (or FCC Finance, LLC) to the
applicable Contractor relating to such Mortgage Contract;

 

(ii)                                  the sole original, executed copy of the
related Mortgage Contract (including any amendments, extensions, modifications
or waivers with respect thereto) with original assignments of such Contract
showing a complete chain of assignments from the applicable Contractor to the
Company;

 

(iii)                               a copy of the Mortgage related to such
Mortgage Contract (together with evidence of transmittal of such Mortgage to the
appropriate recording office, evidence that all related mortgage taxes have been
paid and, promptly after receipt thereof by the servicer thereof and, in any
case, within 365 days of the date of such Mortgage Contract, evidence, in form
satisfactory to the Purchaser, of recordation of such Mortgage at the
appropriate recording office) and original assignments of such Mortgage showing
a complete chain of assignments of such Mortgage from origination to the Company
(in each case, together with evidence of transmittal of such assignments of
mortgage to the appropriate recording office, evidence that all related mortgage
tax has been paid and, promptly after receipt thereof by such servicer and, in
any case, within 365 days of the pledge of such Mortgage Contract hereunder,
evidence, in form satisfactory to the Purchaser, of recordation of such
assignments of mortgage at the appropriate recording office);

 

(iv)                              a copy of the title report related to the
underlying collateral related to such Mortgage Contract;

 

--------------------------------------------------------------------------------


 

(v)                                 a copy of the original credit application of
the Obligor related to such Contract; and

 

(vi)                              true and complete copies of all other
agreements, documents, any insurance policies and instruments evidencing,
securing or guarantying, or required by Applicable Law with respect to, such
Mortgage Contract.

 

“Seller” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Seller Indemnitee” shall have the meaning set forth in Section 8.02(a).

 

“Seller Material Adverse Effect” means a material adverse effect on the
business, assets, financial condition or results of operations of the Seller, or
on the ability of the Seller to perform its obligations under this Agreement and
the Ancillary Agreements and to consummate the Transactions.

 

“Servicing File” means for each Receivable, (a) copies (as opposed to originals)
of each of the documents included in the Required Receivable File definition,
(b) to the extent applicable for the related Receivable, the original executed
(i) guaranty, (ii) credit agreement, (iii) loan agreement, (iv) note purchase
agreement, (v) promissory note, (vi) acquisition agreement (or similar
agreement), (vii) security agreement and (viii) UCC financing statement(s), in
each case as set forth on the Receivables List, (c) a copy of each Contractor
Sale Agreement related to such Receivable, and (d) true and complete copies of
all other agreements, documents and instruments evidencing, securing or
guarantying, or required by Applicable Law with respect to any Contractor Sale
Agreement related to such Receivable.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Straddle Period” shall have the meaning set forth in Section 5.05(a).

 

“subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person
or by another subsidiary of such first Person.

 

--------------------------------------------------------------------------------


 

“Tax” (and, with correlative meaning, “Taxes”) means any U.S. federal, state,
local or foreign net income, gross income, gross receipts, property, sales, use,
license, excise, franchise, employment, payroll, withholding, alternative or
add-on minimum, ad valorem, value-added, transfer or excise tax, windfall
profit, severance, production, stamp, environmental (including taxes under Code
Section 59A) or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or
penalty, imposed by any governmental authority.

 

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Third Party Claim” shall have the meaning set forth in Section 8.04(a).

 

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, by and among
U.S. Bank Trust National Association, as the owner trustee, CLST Asset I, LLC,
as the owner participant, and Seller dated as of November 10, 2008, as amended
from time to time.

 

“Underlying Instruments” means the Mortgage Contract or Non-Mortgage Contract
and each other agreement that governs the terms of or secures the obligations
represented by such Receivable or of which the holders of such Receivable are
the beneficiaries.

 

--------------------------------------------------------------------------------